DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II (claims 10-15) in the reply filed on 4 May 2022 is acknowledged.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10 March 2020 and 22 October 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dausch (US 2006/0238067).

Regarding claim 10, Dausch discloses an ultrasonic transducer device (Paragraph [0020]) for use in an acoustic biometric imaging system, said ultrasonic transducer device comprising:
a piezoelectric element (Figure 4, 22 is a piezoelectric element. See paragraph [0032]) having a first face (Figure 4, top of 22), a second face opposite said first face (Figure 4, bottom of 22), and side edges extending between said first face and said second face (Figure 4 shows side edges of 22 between the top and bottom);
a first transducer electrode on the first face of said piezoelectric element (Figure 4, 32 is a first transducer electrode on the top face of 22.  See paragraph [0032].);
a second transducer electrode on the second face of said piezoelectric element (Figure 4, 20 is a second transducer electrode on the bottom face of 22.  See paragraph [0030].); and
a dielectric material embedding said piezoelectric element in such a way that said side edges are completely covered by said dielectric material (Figure 4, 38 is a dielectric material which completely covers the side edges of 22.  See paragraph [0032]).

Regarding claim 11, Dausch discloses the ultrasonic transducer device according to claim 10, wherein at least one of said first transducer electrode and said second transducer electrode partly covers said dielectric material embedding said piezoelectric element (Figure 4 shows 32 partly covers 28.).

Regarding claim 12, Dausch discloses the ultrasonic transducer device according to claim 10, wherein said dielectric material embedding said piezoelectric element is co-planar with the first face of said piezoelectric element, at least at the side edges of said piezoelectric element (Figure 4 shows 38 is co-planar with the top of 22.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch (US 2006/0238067) in view of Liu (US 2017/0147857).

Regarding claim 13, Dausch discloses the ultrasonic transducer device according to claim 10.
Dausch fails to teach wherein said dielectric material embedding said piezoelectric element and said piezoelectric element have been thinned in the same thinning process.
Liu discloses wherein a thinning process is used to thin layers of a device (Paragraph [0040]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the thinning process teachings of Liu to thin the dielectric material and piezoelectric element of Dausch in the same thinning process such that they are level with each other.  The motivation to combine would have been in order to allow the upper surfaces to be coplanar thus improving the layering of the elements on top of the dielectric material and piezoelectric element.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch (US 2006/0238067) in view of Crowder et al. (US 2017/0352797).

Regarding claim 14, Dausch discloses the ultrasonic transducer device according to claim 10, wherein said ultrasonic transducer device comprises:
a plurality of piezoelectric elements (Figure 4 shows a plurality of 22), each having a first face (Figure 4, top of each 22), a second face opposite said first face (Figure 4, bottom of each 22), and side edges extending between said first face and said second face (Figure 4 shows side edges of each 22 between the top and bottom, respectively);
a first transducer electrode on the first face of each piezoelectric element in said plurality of said piezoelectric elements (Figure 4, 32 is a first transducer electrode on the top face of each 22.);
a second transducer electrode on the second face of each piezoelectric element in said plurality of said piezoelectric elements Figure 4, 20 is a second transducer electrode on the bottom face of each 22.); and
wherein said dielectric material embeds said plurality of piezoelectric element in such a way that said side edges of each piezoelectric element in said plurality of said piezoelectric elements are completely covered by said dielectric material.
Dausch fail to teach:
at least one integrated circuit electrically connected to at least one of the first transducer electrode and the second transducer electrode of at least one piezoelectric element in said plurality of piezoelectric elements,
wherein said dielectric material embeds said integrated circuit.
Crowder et al. disclose wherein a transducer device comprises:
at least one integrated circuit electrically connected to at least one of a first transducer electrode and a second transducer electrode of at least one piezoelectric element (Figure 2, 208 [diode] is an integrated circuit connected to transducer electrode 207 by 214a),
wherein said dielectric material embeds said integrated circuit (Figure 2 shoes 216 embeds 208.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the integrated circuit teachings of Crowder et al. with the plurality of piezoelectric elements taught by Dausch in order to better control the output of the signals from the piezoelectric elements thus improving operability of the ultrasonic transducer device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch (US 2006/0238067) in view of Schneider et al. (US 2011/0279664).

Regarding claim 15, Dausch discloses an acoustic biometric imaging system comprising:
at least one ultrasonic transducer device according to claim 10 (See claim 10 above).
Dausch fails to explicitly teach the ultrasonic transducer device to be acoustically coupled to a device member to be touched by a finger surface of a user; and
a controller connected to said at least one ultrasonic transducer device and being configured to:
receive, from said at least one ultrasonic transducer device, electrical signals indicative of acoustic signals conducted by said device member and acoustically coupled to said at least one ultrasonic transducer device; and
form a representation of said finger surface based on said received electrical signals.
Schneider et al. disclose an acoustic biometric imaging system comprising:
wherein an ultrasonic device is acoustically coupled to a device member to be touched by a finger surface of a user (Figure 7, 103 is an ultrasonic device that is acoustically coupled to a surface which is touched by a user.  See also paragraph [0049]); and
a controller connected to said at least one ultrasonic transducer device (Figure 7, 109 is a controller.) and being configured to:
receive, from said at least one ultrasonic transducer device, electrical signals indicative of acoustic signals conducted by said device member and acoustically coupled to said at least one ultrasonic transducer device (Figure 6, steps 58 and 31 collect images, such that the controller will receive signals.  See paragraphs [0049]-[0052]); and
form a representation of said finger surface based on said received electrical signals (Figure 6, step 67 forms an extended image [which is a fingerprint of finger 106 in Figure 7].  See paragraphs [0049]-[0052]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the biometric imaging teachings of Schneider et al. to allow for the ultrasonic transducer device of Dausch to be used for fingerprint sensing.  The motivation to combine would have been in order to provide a biometric use for the pMUT as suggested in paragraph [0002] of Dausch thus providing useful functionality for the improved ultrasonic transducer device and yielding the predictable result of providing a fingerprint image.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
13 May 2022